Citation Nr: 1450385	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a Travel Board hearing in March 2012; a copy of the transcript is of record.  The Veteran appeared pro se at the hearing and subsequently appointed the Oklahoma Department of Veterans Affairs.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claim.  

Pursuant to the Board's April 2014 Remand, a June 2014 VA opinion was obtained in which in formulating the opinion, the examiner recognized that an October 2010 VA mental health examination showed that the Veteran reported that he was on disability for chronic lower back strain.  The Board finds that it is unclear from the record what type of disability the Veteran received or is receiving.  As such, the Board finds that a remand is necessary to allow the Veteran to identify the type of disability he is, or was, in receipt of and for the RO/AMC to obtain any such records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify whether he is in receipt of, or has received, any disability payments for his low back disability, including SSA disability benefits or Workman's compensation benefits.  If he is in receipt of any such benefits, the RO/AMC should make all reasonable efforts to associate those records with the claims.  If any such records are unavailable, document the efforts made to obtain such records and any negative responses.

If no response is obtained from the Veteran, request records from the SSA pertaining to any claim for disability benefits, including any decisions made and medical records relied upon concerning that claim.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



